DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 12, 2021 has been entered. Claims 98-117 are pending in this application.

Allowable Subject Matter
Claims 98-117 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Eschbach et al. [US 20050045262 A1] teaches mechanical attachment and clamping of the pellicle to the outer and inner frames, may be combined with, or be replaced by a heat treatment (also called a thermal treatment), which includes a heating and a cooling cycles, to hold and stretch the pellicle. Pellicle attachment to the frame may be achieved due to thermal expansion of the inner metal frame, which should be greater than both thermal expansions of polymer membrane and outer metal frame. 
The prior art to Chakravorty et al. [US 20090246644 A1] teaches a pellicle frame of reduced stiffness is employed to reduce the stress a pellicle frame induces in a reticle plate. In other embodiments, a pellicle frame of reduced adhesive surface is employed to reduce the stress a pellicle frame induces in a reticle plate. 
The prior art to Lee et al. [US 20160274471 A1] teaches an acoustic wave generator is placed over the pellicle. The acoustic wave generator is configured to 
	However, with regard to claim 98, the prior art of record does not anticipate nor render obvious to one skilled in the art an assembly suitable for use with a patterning device for a lithographic apparatus as claimed, more specifically, the assembly comprising a tension controlling apparatus configured to adjust tension in the pellicle, wherein the tension controlling apparatus, frame and pellicle are arranged to at least decrease tension in the pellicle, in combination with the other elements required by claim 98.
	With regard to claim 109, the prior art of record does not anticipate nor render obvious to one skilled in the art an apparatus as claimed, more specifically the apparatus comprising a sensor configured to monitor a pellicle held by a frame and detect damage to the pellicle; and a tension controlling device configured to react to detection of damage to the pellicle and reduce tension in the pellicle for limiting further damage to the pellicle, as required by claim 109.
	With regard to claim 114, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of heating at least a portion of a pellicle to a temperature greater than a ductile to brittle transition temperature of the pellicle; and additionally placing the heated pellicle under tension, wherein the tension in the pellicle is sufficient to cause 
	Claims 99-108, 110-113 and 115-117 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882